Title: Meeting of the Commissioners of the Sinking Fund, [16 January 1793]
From: Commissioners of the Sinking Fund
To: 



[Philadelphia, January 16. 1793]

At a meeting of the trustees of the sinking fund, January 16th, 1793, Present: The Vice President, the Secretary of State, the Secretary of the Treasury, and the Attorney General.
The Secretary of the Treasury having informed the Board that there are, at their disposal, a balance of the dividends of interest on the stock heretofore purchased, and the further sum of two hundred thousand dollars:
Resolved, That the balance aforesaid be applied to the purchase of stock, according to the instructions given, and the limitations prescribed, by the last resolutions of the Board.
Resolved, That the said two hundred thousand dollars be applied to the purchase of six per cents only, within the space of ten days; and that the Board will meet on the expiration thereof, to wit, on Saturday, the 26th inst. to take further order, concerning the said two hundred thousand dollars, if necessary.
